DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 27th 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because The number associated with the Dirnberger reference (AA) is for a medical device for an inventor of a different name, proper identification is needed (See MPEP 609.04(a)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " in line .  There is insufficient antecedent basis for this limitation in the claim. These are referenced in a claim that is incorporated and therefore has ambiguity in regards to weather these are new features or not.
For the purposes of examination they are assumed to be the same features but with a further limiting feature of the lug being “u-shaped”.
Claim 10 recites the limitation ""a structural element" and "a door locking device"" in lines 1 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim. These are referenced in a claim that is incorporated and therefore has ambiguity in regards to weather these are new features or not.
For the purposes of examination they are assumed to be the same features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano EP 2471433 A1 (hereinafter Pagano) in view of Uros US 20170211221 A1 (hereinafter Uros).
In regards to claim 1, Pagano teaches a door locking device for a door (See abstract) of a household appliance (abstract) comprising: a support body (1) designed to be secured to a door (abstract) of the household appliance, a lug (4) designed to be secured to a structural element (the portion that attaches to the appliance see para 10) of the household appliance in a position facing, in use, the support body (See fig 8), and a latch device (2-3 and 5-10) borne by the support body (See figs 7-11) and configured to interact, in use, with the lug (See fig 7-10); wherein the latch device comprises: i) a blocking tooth (2) borne by the support body (See fig 9) and restrained to the support body such that the blocking tooth can rotate relative to the support body about a first axis (axis occupied by 5, see figs 7-10) and the first axis can move in translation relative to the support body (para 45-46), the blocking tooth comprising a first end (end with 3) configured to be coupled with a transversal element (part in contact with 3 in fig 8) of the lug so as to lock the door against the structural element of the household appliance (See fig 8); ii) a stem (10) borne by the support body sliding along an axis of symmetry (r, See figs 5-10) of the stem and interacting with a second end (portion with 6) of the blocking tooth (See fig 8), opposite to the first end; iii) first and second cam profiles (6 and the portion of 10 contacting 6) formed on the second end of the blocking tooth and on a head (portion contacting 6 in fig 11) of the stem facing towards the blocking tooth (See fig 11), respectively; iv) a compression spring (9) operationally associated with the stem and designed to push the first and second cam profiles into contact with one another (See fig 11, fig 5, and para 29): and vi) the first and second cam profiles being designed to form, together with the blocking tooth, the support body, the stem and the compression spring, a bistable mechanism (abstract) that can cause the blocking tooth to selectively take up a receiving position (See fig 7), in which a recess (3) made in the first end (See fig 8) of the blocking tooth is oriented parallel to respective longitudinal longerons (other portion of 4 seen in fig 10) of the lug, perpendicular to the transversal element of the lug (See fig 9), so as to receive the transversal element of the lug, and a locking position (See fig 8), in which the recess is orientated transversely to the longerons of the lug (See fig 8). 
However Pagano does not teach a framed tilting element hinged to the support body such that it can rotate relative to the latter about a second axis parallel to the first axis; the tilting element being designed to interact with the transversal element of the lug independently of the blocking tooth;
Uros teaches a framed tilting element (36) hinged to the support body (See fig 2) such that it can rotate relative to the latter about a second axis (B) parallel to the first axis; the tilting element being designed to interact with the transversal element of the lug (16) independently of the blocking tooth (See fig 3 and 4);
	It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Uros’ tilting member in Pagano’s door lock in order to sense the transversal element (Uros’ abstract).
In regards to claim 2, Pagano in view of Uros teaches the door locking device according to Claim 1, wherein Pagano further teaches the head of the stem is hinged to an arm (another portion holding 6 see fig 11) which projects from the second end of the blocking tooth (See fig 11), perpendicular to the first axis (see fig 11), and which is made integral in one piece with the second end of the blocking tooth (See fig 11), in such a way that the headof the stem rotates relative to the arm about a third axis (axis occupied by 6 in fig 11) parallel to the first axis (See fig 11).  
In regards to claim 3, Pagano in view of Uros teaches the door locking device according to Claim 1, wherein Pagano further teaches the support body comprises an internally hollow box-shaped portion (See fig 9) housing the stem, the compression spring and the blocking tooth, except for the first end of the latter (See fig 9), which projects outwards from the support body through a slot in the box-shaped portion (See fig 9); the first axis being defined by a pair of profiled elements (30 and/or 31) that project transversely outwards on opposite sides of the blocking tooth (See fig 9 and fig 12) and that are arranged between the first and the second ends thereof (See fig 12, and para 43): the laterally projecting profiled elements interacting in contact with a radially inner perimetral rim (32) of the box-shaped portion of the support body; the compression spring configured to keep the laterally projecting profiled elements of the blocking tooth permanently in contact against said radially inner perimetral rim of the box-shaped portion of the support body (See fig 7-10), in such a way that the first axis (A) can move in translation relative to the support body along the perimetral rim (34).  
In regards to claim 4, Pagano in view of Uros teaches the door locking device according to Claim 3, wherein Pagano further teaches the radially inner perimetral rim of the box-shaped portion of the support body forms a turn designed to receive the laterally projecting profiled elements of the blocking tooth (See fig 12) and within which the laterally projecting profiled elements of the blocking tooth are normally held by the compression spring, so as to be free to rotate relative to the support body within the turn, between the receiving and locking positions (See figs 7-10).
In regards to claim 5, Pagano in view of Uros teaches the door locking device according to Claim 4, wherein Pagano further teaches the laterally projecting profiled elements of the blocking tooth are configured to interact selectively with respective stretches of the radially inner perimetral rim of the box-shaped portion of the support body immediately adjacent (See fig 13-14 and figs 7-10), on opposite sides, to the turn, so as the laterally projecting profiled elements act as end-of-travel stops (para 48 and figs 7-10) in order to determine the angular position of the receiving and locking positions of the blocking tooth with respect to the support body (para 48 and figs 7-10).  
In regards to claim 7, Pagano in view of Uros teaches the door locking device according to Claim 1, wherein Pagano further teaches the door locking device according to Claim 1, wherein the recess in the first end of the blocking tooth is configured to hold inside it the transversal clement of the lug when the blocking tooth is in the locking position and when the transversal element of the lug has been previously engaged in the recess in the receiving position of the blocking tooth (See fig 7-10).  
In regards to claim 8, Pagano in view of Uros teaches the door locking device according to Claim 1, wherein Pagano further teaches the support body includes a slot (underneath 40 in fig 10) for receiving the lug See fig 8), arranged facing the blocking tooth (See fig 7) and configured to be passed through, in use, by the lug, on the side of the transversal element thereof, to reach the blocking tooth (See fig 8), which, in the receiving position, includes the recess oriented towards the slot (See fig 7); the blocking tooth being delimited, between the recess and its second end, by a flat surface (50) which is oriented towards the slot (See fig 8) of the support body and which, in the locking position, defines an inclined plane facing the slot (See fig 9) and configured to interact with the transversal element of the lug in the event the lug, with the blocking tooth in the locking position, has already not been engaged in the recess (See figs 9-10).  
In regards to claim 9, as best understood in light of previous 112 rejection, Pagano in view of Uros teaches the door locking device according to Claim 9, wherein Pagano further teaches the inclined plane is configured to determine, in response to a thrust exerted thereon by the transversal element (See fig 9) of the U-shaped lug (Uros fig 4), an axial thrust on the compression spring (See fig 9 and fig 10) through the stem which urges the first axis to move away from the slot so as to allow the transversal element of the lug to jump over the blocking tooth and snap-engage in the recess thereof (See fig 10 and fig 11).  
In regards to claim 10, as best understood in light of previous 112 rejection, Pagano teaches a household appliance comprising a structural element (the portion that attaches to the appliance see para 10) defining an opening for accessing a washing tank or chamber (4) and a door (5) operationally associated with the access opening and designed to take up an open position (abstract), in which it allows access to the washing tank or chamber (abstract), and a closed position in which it is locked against the structural element comprising (abstract) and a support body rigidly secured to the door (abstract) and the lug rigidly secured to the structural element (para 21).
However Pagano alone does not teach alone a door locking device according to Claim 1 having the support body rigidly secured to the door and the lug rigidly secured to the structural element; the support body having a lateral seat housing a microswitch; the framed tilting element being configured to interact with the microswitch when the transversal clement of the lug engages in the recess of the blocking tooth.
Pagano in view of Uros teaches a similar device a door locking device according to Claim 1 (See rejection of claim 1 above the motivation of which is incorporated into this rejection as well).
Wherein Uros further teaches the support body having a lateral seat (See fig 2) housing a microswitch (20); the framed tilting element being configured to interact with the microswitch when the transversal clement of the lug engages in the recess of the blocking tooth (See fig 3).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano in view of Uros as applied to claim 1 above, and further in view of Kim EP 1597998 A2 (hereinafter Kim).
In regards to claim 6, Pagano in view of Uros teaches the door locking device according to Claim 1. 
However Pagano in view of Uros does not teach wherein the stem (13) is inserted axially through a shoulder ring (36) hinged to the support body (6) by containment holes (28) in such a way that the shoulder ring rotates relative to the support body about a fourth axis (E) passing through the center of the containment holes (28), parallel to the first axis and generally coaxial with the second axis; the compression spring (18) being inserted packed between the head (17) of the stem and the shoulder ring (36).  
Kim teaches the stem (320) is inserted axially through a shoulder ring (360) hinged to the support body (via 340) by containment holes (See fig 3) in such a way that the shoulder ring rotates relative to the support body about a fourth axis (axis of 340, read para 12) passing through the center of the containment holes (See fig 3), parallel to the first axis and generally coaxial with the second axis; the compression spring (230) being inserted packed between the head (See fig 4) of the stem and the shoulder ring (See fig 4).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Kim’s shoulder ring in combination with the teachings of Pagano in view of Uros in order to allow the spring force to be adjusted (Kim’s abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Hagendoor et al.  US 3506292 A - teaches a similar bi-stable mechanism.
Ala et al. US 20130234578 A1 – teaches a similar device with plenty of parts that may be used.
Ala US 20120126552 A1 – another potential primary reference, teaches many relevant physical features and movements.
Lee US 20140265378 A1 – teaches a similar device.
Promutico US 20150267446 A1 – teaches potentially similar cam interaction.
Bassi US 6913296 B2 - teaches similar case structure.
Lee KR 20070078131 A – teaches a similar mechanism.
Rehm DE 102011003818 A1 – similar device with door closed detecting means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675